An DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/9/2022.
Response to Arguments
	All of Applicant’s arguments filed 5/9/2022 have been fully considered. 
	In summary, Applicant argues that no motivation is given as to why a person having ordinary skill in the art would combine triethylhexanoin with Decoster's and Ishii's materials other than a conclusory statement that triethylhexanoin could be considered an additional conditioning agent. Furthermore, Hayakawa discloses much larger amounts of triethylhexanoin than the present invention and does not teach or disclose lower levels. And neither Hayakawa nor Yoshida teach or discuss the reduced crystallization of the solid organic compounds that can result from the formulations of the present invention.
	Applicant’s arguments are not persuasive.  Regarding the allegation that no motivation is provided in the rejection this is not persuasive as a specific motivation is provided on page 7 of the office action mailed 2/9/2022 and reiterated in the rejection below.  Specifically, Decoster teaches that conditioning agents can be added in amounts of 0.01-20%, Yoshida teaches triethylhexanoin to be used in cosmetics in amounts of 0.01-1% and Hayakawa teaches triethylhexanoin to provide compositions with emolliency and moisturizing property (i.e. its taught to be a conditioning agent), therefore the use of triethylhexanoin in the composition of Decoster as a conditioning agent is prima facie obvious and Yoshida teaches that triethylhexanoin is known to be used in amounts of 0.01-1% which fall within the 0.01-20% of Decoster.  Regarding Hayakawa teaching the use of larger amounts of triethylhexanoin this is not persuasive as Hayamaka is only cited to show that triethylhexanoin has emolliency and moisturizing properties, Decoster teaches that conditioning agents can be added in amounts of 0.01-20% and Yoshida teaches the oil to preferably be used in amounts of 0.01-3% and teaches the amounts of oil used to influence the feel of the composition when being used.  Therefore, the prior art makes obvious the use of triethylhexanoin in amounts with overlap with the claimed ranges and overlapping arranges are prima facie obvious absent evidence of criticality.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-17 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decoster (US 2016/0235651), Ishii (EP 1504744), Yoshida (US 2014/0356401) and Hayakawa (US20110028571), as evidenced by Zubkov (US 2002/0119326), Deckner (US 2006/0263402),  The Metabolomics Innovation Centre, Chemical Book Citronellol and Chemical Book Hexyl Cinnamic Aldehyde.
The instant claims are directed to a composition comprising about 0.1-10% of a cationic or nonionic surfactant, about 0.1-20% of a high melting point fatty compound, about 0.1-2% of a solid organic compound, a first liquid, an aqueous carrier and 0.01- 0.1% of a second liquid oily compound.
Decoster discloses a cosmetic composition comprising, in a cosmetically acceptable aqueous medium, at least one cationic surfactant, at least one oxyethylenated sorbitan ester and at least one non-silicone solid fatty substance, in an oxyethylenated sorbitan ester/fatty substance weight ratio ranging from 0.2 to 50. The cosmetic compositions as disclosed herein have an improved conditioning effect, for instance on hair sheen (Abs).
Decoster teaches that the composition can comprise standard additives, such as antidandruff agents, specifically piroctone olamine.
Regarding claims 1(a), 1(b), 1(e) and 11: Example 4 of Decoster exemplifies a composition comprising 5% cetyl alcohol, 3.2% behenyltrimethylammonium chloride, 4% Tween 20, Fragrance, Preserving agents and water.
Example 3 of Decoster teaches the use of 0.5% of piroctone olamine.
While Example 4 lack piroctone olamine, it would have been obvious for a skilled artisan to add 0.5% of piroctone olamine to Ex. 4 as Decoster specifically teaches that antidandruff agents such as piroctone olamine can be added and exemplifies its use, reading on instant claims 14-15 and 22-25.
Regarding claim 9-10: As discussed above, Example 4 teaches 3.2% surfactant and 5% cetyl alcohol, which provides a ratio of 1:1.52 which falls within the claimed ranges.
Decoster teaches the oxyethylenated sorbitan ester to be present in amounts ranging from 0.4-0.8% and is preferably tween 21 [0028-0029].
 Decoster teaches the composition to further comprise at least one cationic surfactant in amounts ranging from 0.05-5%, a suitable for use includes behenyltrimethylammonium chloride [0089-0090] and teaches the solid fatty substance to have a melting point ranging from 40-150°C, suitable examples include myristal alcohol, cetyl alcohol, stearyl alcohol, behenyl alcohol and mixtures thereof [0092 and 0099], these are taught to be used in amounts ranging from 0.5-5% [0110].
However, Decoster does not teach the composition to comprise a mixture of first liquid oily compounds including hexyl cinnamic aldehyde as elected.
Ishii teaches aerosol cosmetic compositions capable of giving hair soft and light hold [0001].
Regarding claims 1(d), 12-13: Ishii teaches that a perfume compound, such as hexyl cinnamic aldehyde (selected from a finite number of options) can be added to the composition to mask the odor of other ingredients, such as propellant odor and provides a pleasant fragrance upon application and durability with proper intensity.  This fragrance is taught to be used in amounts ranging from 0.01-1% [0021-23]. Ishii teaches that a suitable combination of perfume compounds include 1:1 of citronellol and hexyl cinnamic aldehyde (Ex.52)
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Decoster with those of Ishii and use 0.01-1% of a 1:1 mixture of hexyl cinnamic aldehyde and citronellol as the fragrance in Decoster as Ishii teaches that these compounds can mask the odor of other ingredients such as propellants and provides a pleasant fragrance upon application and durability with proper intensity.  One of skill in the art would have a reasonable expectation of success s Decoster teaches that fragrances can be added and exemplifies their use and teaches that the compositions can be formulated as aerosols.
Regarding claims 16-17: As discussed above, the prior art makes obvious the use of 0.5% of piroctone olamine and 0.1-1% hexyl cinnamic aldehyde and citronellol, which overlaps with the claimed ranges of 0.3-2% and provides a ratio of 1:.02-2 which falls within the claimed ranges.
As evidenced by The Metabolomics Innovation Centre and Deckner, respectively, citronellol has a water solubility of 0.85 g/L, which falls within the claimed “water solubility of 10g per 1 liter or less” and has a dielectric constant of 7.61 (Table 1) which falls within the claimed range of about 5-10 and about 7-9.
While the prior art fails to teach the di-electric constant of hexyl cinnamic aldehyde, it is noted that this compound was Applicant’s originally elected species of first liquid oily compound and therefore, there’s a reasonable presumption, by virtue of applicant’s election, that it has a di-electric constant falling within the claimed range of about 7 to about 9.
As evidenced by Zubkov, when forming a mixture of dielectric constant materials, the average dielectric constant of the mixture will comprise the sum of the products of the dielectric constant of each of the materials times its vol% in the mixture [0057].
Cironellol and hexyl cinnamic aldehyde are taught to be used in a 1:1 weight ratio (in amounts of .01-1wt% of the final composition, thus each is used in amounts of approx. 0.5g).  As evidenced by Chemical Book, citronellol has a density of .857 g/ml (0.5g* 1ml/.857g = .5834ml) and hexyl cinnamic aldehyde a density of .95 g/ml (0.5g* 1ml/.95g = .5263ml).  which results in a total vol of 1.1097 and a  vol% of 52.57 vol% (citronellol) and 47.43% (hexyl cinnamic acid).  When using these vol% and the dielectric constants of each 7.61 (citronellol) and about 7-9 (hexyl cinnamic aldehyde) the resulting dielectric constant of the mixture falls within the claimed range of about 7-9, reading on instant claims 7-8.
Citronellol: (7.61*.5257)=4
Hexyl cinnamic aldehyde:  (7*.4743)=3.32	(9*.4743)=8.27
Dielectric constant of the mixture = about 7.32 to about 8.27.
However, the above references do not teach the composition to further comprise a second liquid oily compound having a higher Alog P of 7 or higher.
It is noted that Decoster teaches that the composition can further comprise conditioning agents in amounts ranging from 0.01-20% [0116 and 0136].
Yoshida discloses a liquid cosmetic (Abs).  The cosmetic is taught to comprise an oil component, such as triethylhexanoin (taught by the instant specification to have an Alog 8.6), this can be used in amounts ranging from 0.01-1% [0018-0019].  Hayakawa teaches cosmetics and teaches that triethylhexanoin are ester oils that can be used to enhance emolliency and moisturizing property, enhance dispersibility of pigments, help control feel, etc. [0027].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Yoshida and Hayakawa and add triethylhexanoin in amounts ranging from 0.01-1%, as taught by Yoshida, into the composition of Decoster as Hayakawa teaches that this ester oil can be used to enhance emolliency and moisturizing property, enhance dispersibility of pigments, help control feel, etc. [0027].  One of skill in the art would have a reasonable expectation of success as Decoster teaches that conditioning agents can be added and triethylhexanoin is taught to be an effective emollient and moisturizer (i.e. a conditioning agent).
It is noted that 0.01-1% overlaps with the claimed amounts of 0.01-0.1% and 0.01-0.05% and overlapping ranges are prima facie obvious absent a showing of criticality of the claimed range.

Claims 1, 5, 7-17, 21 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decoster (US 2016/0235651) and Ishii (EP 1504744), as applied to claims 1, 5, 7-17 and 22-25 above, and further in view of Ueno (US 2010/0322885), as evidenced by Zubkov (US 2002/0119326), Deckner (US 2006/0263402),  The Metabolomics Innovation Centre, Chemical Book Citronellol and Chemical Book Hexyl Cinnamic Aldehyde.
As discussed above, the prior art reference above makes obvious the limitations of claims 1, 5, 7-17 and 22-25, however, the prior art fails to teach the composition to comprise 0.1-2% of a third liquid compound, in particular benzyl alcohol as elected.
Ueno teaches hair cosmetic compositions comprising 0.1-2% of benzyl alcohol (Abs). Ueno teaches that benzyl alcohol is used in the taught amounts from the standpoint of its ability of improving affinity to the hair, improving the softness of the hair at the time of application and also improving the manageability of the hair [0014]. Ueno teaches that the composition can further comprise anti-dandruff agents [0040], higher alcohols, such as cetyl alcohol [0038] and cationic surfactants such as behenyltrimethylammonium chloride.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Ueno and add 0.1-2% of benzyl alcohol as Ueno teaches that the use of this compound in the taught amounts can improve the softness and manageability of hair.  One of skill in the art would have a reasonable expectation of success as Decoster teaches that additives know in the art can be added and Ueno teaches that benzyl alcohol can be successfully combined with the ingredients of Decoster, such as cetyl alcohol, anti-dandruff agents and behenyltrimethylammonium chloride.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        s